DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).  

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(A)  A product and a process specially adapted for the manufacture of said product; or
(B)  A product and process of use of said product; or
(C)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(D)  A process and an apparatus or means specifically designed for carrying out the said process; or
(E)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14 are drawn to a method of preparing a laminate article comprising: providing a first glass substrate with a first major surface and a second major surface, wherein the second major surface is free from an 
Group II, claims 15-20 are drawn to a multi-layer article comprising:  a first glass substrate with a first major surface and a second major surface; a second glass substrate with a first major surface and a second major surface; and a first optical film with a first major surface and a second major surface comprising one or more layers of polymeric material, wherein the second major surface of the first film, glass substrate is interfacially bonded to the first major surface of the first optical wherein the interfacial bond is free from an adhesive layer, and wherein the second major surface of the first optical film is interfacially bonded with the first major surface of the second glass substrate, wherein the interfacial bond is free from an adhesive layer, and wherein the second major surface to the first glass substrate and the first major surface of the second glass substrate is a treated or untreated surface, wherein the treated surface comprises a silane coupling agent-treated surface, and wherein the multi-layer article is optically clear and does not show scattering of reflected light by the first optical film.  
Considering the application as a whole including the description and drawing therein, the common technical feature (“CTF”), linking the subject-matter of the claims of Groups I-II is a multi-layer article comprising:  a first glass substrate with a first major surface and a second major surface; a second glass substrate with a first major surface and a second major surface; and a first optical film with a first major surface and a second major surface comprising one or more layers of polymeric material, wherein the 
United States Patent Application publication 2010/0157426, (“Matsunami”) discloses an article comprising ([0286]-[0295]; Fig. 7D): a first glass substrate (25a) with a first and a second major surfaces; a second glass substrate (25b) with a first and second major surfaces; and a first optical film (multi-layer polarizing film (23), (28a), (28b)) with a first and second major surfaces comprising one or more layer of polymeric material, wherein the second major surface of the first glass substrate is interfacially bonded with the first major surface of the optical film without the presence of an "adhesive layer" and wherein the second major surface of the optical film is bonded with the first major surface of the second glass substrate without the presence of an "adhesive layer". In accordance with MPEP 2112.01(II) when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent so that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPO 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPO2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F2d at 1255, 195 USPO at 433. See also Titanium Metals Corp. v. Banner, 778 F2d 775, 227 USPO 773 (Fed. Cir. 1985).  Given that Matsunami has the same multi-layered structure as pending Claim 15 the multi-layered structure of Matsunami would be optically clear without show scattering of reflected light by the first optical film.  Matsunami discloses all features of the CFT that is not novel or in the alternative is obvious from Matsunami under at least rationale G of MPEP § 2141 III and 2143 I G.     
The CTF described in paragraph 5 of this Office Action for the Claims of Groups I-II considering the content of the claims interpreted in light of the description and any drawings of the pending application is rendered anticipated or in the alternative obvious from Matsunami from the disclosures afore-described in §s 6 hereof.  Hence the CTF, linking the groups of inventions does not provide a contribution over the prior art, i.e. not a special technical feature, and no single general inventive concept exists and there is a lack of unity between the groups of inventions of Groups I-II, therefore, restriction is appropriate.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention of one of I-VII sets of claims to be 
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.   
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.   
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  
CONCLUSION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787